          Case 3:16-md-02741-VC Document 11739 Filed 09/14/20 Page 1 of 3




 1 ANDRUS WAGSTAFF, PC
   Aimee H. Wagstaff (SBN 278480)
 2 Aimee.wagstaff@andruswagstaff.com
   7171 W. Alaska Drive
 3 Lakewood, Colorado 80226
   Telephone: 303-376-6360
 4
    Attorney for Plaintiffs
 5

 6                                 UNITED STATES DISTRICT COURT

 7                               NORTHERN DISTRICT OF CALIFORNIA

 8   IN RE: ROUNDUP PRODUCTS                           )   MDL No. 2741
     LIABILITY LITIGATION                              )
 9                                                     )   Case No. 16-md-02741-VC
     _____________________________________             )
10                                                     )
                                                       )   PLAINTIFFS’ ADMINISTRATIVE MOTION
11   This document relates to:                         )   TO FILE UNDER SEAL LETTER TO HON.
                                                       )   JUDGE VINCE CHHABRIA
12   ALL ACTIONS                                       )
                                                       )
13                                                     )
                                                       )
14                                                     )
                                                       )
15                                                     )
                                                       )
16                                                     )

17

18                 Pursuant to Civil Local Rules 79-5 and 7-11 and the Amended Protective and

19   Confidentiality Order entered by the Court on September 5, 2017 (“Amended Protective Order”)
20
     Plaintiffs hereby submit this Administrative Motion to Seal. Plaintiffs hereby notify the Court that
21
     it has conditionally filed under seal the August 20, 2020 Letter emailed to Honorable Vince
22
     Chhabria in Response to PTO No. 216. Plaintiff respectfully requests that the Court grant its
23
     Administrative Motion to File Under Seal.
24

25

26

27

28

                                                                          CASE NO. 3:16-MD-02741-VC
          Case 3:16-md-02741-VC Document 11739 Filed 09/14/20 Page 2 of 3



     Dated: September 14, 2020               Respectfully submitted,
 1

 2
                                             By: /s/ Aimee H. Wagstaff
 3                                           Aimee H. Wagstaff, Esq.
                                             ANDRUS WAGSTAFF, PC
 4                                           7171 W. Alaska Dr.
                                             Lakewood, CO 80226
 5
                                             Phone: (866) 795-9529
 6                                           Aimee.wagstaff@andruswagstaff.com

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              CASE NO. 3:16-MD-02741-VC
           Case 3:16-md-02741-VC Document 11739 Filed 09/14/20 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1

 2
            I HEREBY CERTIFY that on this 14th day of September 2020, a copy of the foregoing was
 3
     filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
 4
     appearing parties of record.
 5

 6

 7                                                     /s/ Aimee H. Wagstaff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                         CASE NO. 3:16-MD-02741-VC
